Exhibit 10.10
DOVER CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated as of January 1, 2009)
Article 1. Purpose of the Plan
     The purpose of this Dover Corporation Supplemental Executive Retirement
Plan is to promote the long-term success of the Company by providing a uniform
minimum level of retirement benefits to salaried officers and other key
executives on whom major responsibility for the present and future success of
the Company rests.
Article 2. Definitions
2.01. “Actual Participant” means, subject to Article 3, an Employee who (a) has
received a SERP Designation as an Actual Participant, and (b) has been granted
an Award in each of five (5) years (not necessarily consecutive) under an
Incentive Plan. Stock options granted under the 1998 Supplemental Incentive
Stock Option Program or any successor program (sometimes called the Presidents’
Pool) shall not be considered in determining qualification as an Actual
Participant.
2.02. “Administrator” means the Dover Corporation Pension Committee.
2.03. “Affiliated Company” means the Company and any other member of the
controlled group of corporations (within the meaning of Section 414(b) of the
Code) of which the Company is a member or an unincorporated trade or business
which is under common control with the Company (within the meaning of Section
414(c) of the Code). Except as otherwise determined by the Administrator, a
corporation or unincorporated trade or business shall not be considered as an
Affiliated Company during any period while it is not a member of such controlled
group or under such common control.
2.04. “Applicable Percentage” means such percentages as are set forth in
Appendix A to the Plan.
2.05. “Award” means the grant of either a stock option or stock appreciation
right award or a cash performance award under an Incentive Plan, provided that
(i) the grant of a stock option under the 1998 Supplemental Incentive Stock
Option Program or any successor plan or program (sometimes called the
Presidents’ Pool) shall not constitute an Award, and (ii) all stock option
awards, stock appreciation rights awards and cash performance awards granted in
any calendar year shall constitute only one Award.

 



--------------------------------------------------------------------------------



 



2.06. “Beneficiary” means the person or persons designated by an Actual
Participant to receive any payments which may be required to be paid pursuant to
the Plan following his or her death, or, in the absence of any such designated
person, the Actual Participant’s estate; provided, however, that a married
Actual Participant’s Beneficiary shall be his or her spouse unless the spouse
consents in writing to the designation of a different Beneficiary. For purposes
hereof, Beneficiary may be a natural person or an estate or trust, except as
otherwise provided in Section 4.04(f).
2.07. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.08. “Company” means Dover Corporation and any successor thereto.
2.09. “Compensation” means an Employee’s basic salary, bonuses (including
payments deemed by his or her employing Affiliated Company to be the equivalent
of bonuses but excluding bonuses paid in connection with hiring or
terminations), and commissions paid or made available by an Affiliated Company,
including the portion of any such remuneration deferred under a qualified or
nonqualified deferred compensation plan or arrangement or contributed to a
cafeteria plan, and, effective January 1, 2001, any amount of the Employee’s
authorized basic salary, bonuses or commissions which the Employee voluntarily
elects to forego (regardless of whether the Employee receives non-cash
remuneration in lieu of such foregone amount) and any non-cash compensation (as
valued by the Compensation Committee of the Company’s Board of Directors at the
time of authorization or as otherwise reasonably determined) given to an
Employee expressly in lieu of cash compensation. Other forms of remuneration,
including but not limited to long-term incentive compensation, shall not be
included in an Employee’s Compensation.
2.10. “Death Benefit” means a death benefit payable pursuant to Section 5.01.
2.11. “Disability” means a disability which causes an Employee to be eligible to
receive disability benefits under the long-term disability insurance program of
his or her employing Affiliated Company, provided that any such disability meets
the criteria specified in Section 1.409A-(i)(4) of the Treasury Regulations, or,
in the case of an Employee who does not meet the criteria specified above, a
disability which would cause the Employee to be determined to be totally
disabled by the Social Security Administration and eligible for social security
disability benefits. An Employee’s Disability shall be deemed to have ended on
the last day of the last month with respect to which he or she receives benefits
described in the preceding sentence.
2.12 “Effective Date” of the Plan as amended and restated herein means
January 1, 2009. The original effective date of the Plan is January 1, 1997. For
the period from January 1, 2005 through December 31, 2008, the Plan was
administered in good faith compliance with Section 409A of the Code and
applicable guidance issued by the Treasury Department and the Internal Revenue
Service.
2.13. “Employee” means an employee of an Affiliated Company.

2



--------------------------------------------------------------------------------



 



2.14. “Final Average Compensation” means 12 times the average of an Employee’s
monthly Compensation during the 60 consecutive complete calendar months of
service during the 120 consecutive complete calendar months of service with an
Affiliated Company prior to such person’s ceasing to be an Employee during which
his or her Compensation was the highest. Any month in which Compensation was not
received, by reason of a leave of absence, Disability or otherwise, shall be
omitted in determining a person’s Final Average Compensation. In the case of any
periods of part-time employment occurring in a Plan Year in which an Employee is
credited with less than one Year of Service, Compensation with respect to such
periods of part-time service shall be appropriately adjusted to a full-time
basis. In the event that an Employee is paid an annual bonus during the 12-month
period commencing on his or her Termination Date, for purposes of calculating
such person’s Final Average Compensation the amount of such bonus (including the
portion of any such authorized bonus which such person elects to forego) shall
be substituted for the amount of the first bonus taken into account during the
applicable 60-month period, but only if (i) the 60-month period used for
purposes of the Final Average Compensation calculation includes such person’s
last full month of employment, and (ii) the effect of such substitution is to
increase such person’s Final Average Compensation.
2.15. “Grandfathered Benefit” means the benefit accrued under the Plan as of
December 31, 2004 with respect to a Grandfathered Participant.
2.16. “Grandfathered Participant” means an Actual Participant who had attained
age 55 and completed 10 Years of Service as of December 31, 2004.
2.17. “Gross Benefit” has the meaning provided in Section 4.01(b).
2.18. “Incentive Plan” means the Dover Corporation 1995 Incentive Stock Option
Plan and 1995 Cash Performance Program, the Dover Corporation 2005 Equity and
Cash Incentive Plan, and any predecessor or successor plan or program, provided
that the 1998 Supplemental Incentive Stock Option Program or any successor
program (sometimes called the Presidents’ Pool) shall not constitute an
Incentive Plan.
2.19. “Non-Grandfathered Benefit” means any benefit which is not a Grandfathered
Benefit.
2.20. “Non-Grandfathered Participant” means an Actual Participant who is not a
Grandfathered Participant.
2.21. “Normal Retirement Age” means age 65.
2.22. “Normal Retirement Date” means the first day of the month coinciding with
or next following the date an Actual Participant attains his or her Normal
Retirement Age.
2.23. “Offset Benefits” has the meaning provided in Section 4.01(c).

3



--------------------------------------------------------------------------------



 



2.24. “Plan” means this Dover Corporation Supplemental Executive Retirement
Plan, as amended from time to time.
2.25. “Plan Year” means the calendar year.
2.26 “Potential Participant” means an Employee who (a) has received a SERP
Designation as a Potential Participant, and (b) has been granted an Award in one
or more years (not necessarily consecutive) under an Incentive Plan but who has
not met the requirements to become an Actual Participant, including, without
limitation, receipt of a SERP Designation as an Actual Participant.
2.27. “Prior Participant” has the meaning provided in Section 3.01.
2.28. “Prior Plan” means the Dover Corporation Supplemental Executive Retirement
Plan, as in effect prior to the adoption of this Plan.
2.29. “PSC Executive” means an Employee who became an Actual Participant prior
to January 1, 2009 and who was at least age 40 on the Employee’s birthday that
next followed his or her date of hire or rehire with an Affiliated Company (or
the date the Company or other Affiliated Company acquired the Affiliated
Company, if later), and was granted an Award not later than twenty four
(24) months following such Employee’s date of hire or rehire with an Affiliated
Company (or the date the Company or other Affiliated Company acquired the
Affiliated Company, if later). An Employee who became an Actual Participant on
or after January 1, 2009 shall not be a PSC Executive.
2.30. “Retirement Benefit” means a retirement benefit payable pursuant to
Section 4.01(a).
2.31. “SERP Designation” means a written designation by the Chief Executive
Officer, Chief Operating Officer or President of the Company that an Employee is
an Actual Participant or a Potential Participant.
2.32. “Specified Employee” means an Employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Company’s Board of Directors or by such committee, person or persons as such
Board of Directors shall delegate for such purpose.
2.33. “Termination Date” means the first day of the month coinciding with or
next following the date on which an Actual Participant has a Termination of
Employment.
2.34. “Termination of Employment” means an Employee’s termination of employment
with an Affiliated Company, whether voluntary or involuntary, for any reason,
including but not limited to quitting or discharge, but other than a family or
medical or other leave of absence, transfer of employment to another Affiliated
Company, incurring of a Disability,

4



--------------------------------------------------------------------------------



 



or death in each instance that would meet the requirement to be considered a
“Separation from Service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations.
2.35. “Years of Service” means (a) the time a person served as an Employee plus,
(b) any “Additional Years of Service” (as described below) credited to such
person, calculated as follows. A Year of Service means 12 consecutive months of
service. Any period of service of less than 12 consecutive months shall be
counted on the basis of 1/12 of a Year of Service for each month of service. For
purposes of this definition, a month of service means any calendar month during
any part of which an Employee is employed by an Affiliated Company. Only an
Employee who became an Actual Participant prior to January 1, 2009 shall be
eligible to receive Additional Years of Service. An Employee who becomes an
Actual Participant on or after January 1, 2009 shall not be credited with any
Additional Years of Service.
Additional Years of Service shall be credited as follows:
     If such an Actual Participant’s Termination of Employment occurs on or
after January 1, 2003, and the Actual Participant is a PSC Executive, the Actual
Participant shall be credited with Additional Years of Service, the amount of
which shall be determined by dividing by forty-eight (48) the number of whole
and partial months which elapsed from the date of the Actual Participant’s 25th
birthday to the Actual Participant’s date of hire or rehire with an Affiliated
Company (or the date the Company or other Affiliated Company acquired the
Affiliated Company, if later), excluding any number of whole months during that
time in which such Actual Participant was an Employee. For purposes of this
definition, a month of service means any calendar month during any part of which
an Employee is employed by an Affiliated Company and shall not duplicate any
service granted in paragraph (a) above.
Article 3. Participation
3.01 Participation as of Effective Date. Each person who, immediately prior to
the Effective Date, was entitled to receive benefits under the Plan upon his or
her Termination of Employment or death (a “Prior Participant”), shall retain
such entitlement as of the Effective Date, subject to the provisions of
Section 3.02(b).
3.02 Participation after Effective Date.
     (a) After the Effective Date, an Employee who is not a Prior Participant
shall become an Actual Participant only upon satisfaction of all the
requirements stated in the definition of Actual Participant.
     (b) Notwithstanding the provisions of Section 3.01, each Prior Participant
shall be an Actual Participant after December 31, 2003 only if he or she
received a SERP Designation as an Actual Participant effective as of a date not
later than December 31, 2003; provided, however, that a Prior Participant whose
Termination of Employment,

5



--------------------------------------------------------------------------------



 



Disability or death occurred on or before December 31, 2003 shall be deemed to
have received a SERP Designation as an Actual Participant regardless of whether
such Prior Participant had previously received a SERP Designation.
3.03 Revocation of SERP Designation. The Chief Executive Officer, Chief
Operating Officer or President of the Company may revoke the SERP Designation of
any Potential Participant or Actual Participant at any time. If such person is a
Potential Participant, the status of such person as a Potential Participant
shall cease as of the date of the revocation. If such person is an Actual
Participant, such person’s Retirement Benefit shall be determined as if such
person had incurred a Termination of Employment as of the date of revocation, so
that, for purposes of determining such person’s Gross Benefit, such person’s
Applicable Percentage, Final Average Compensation and Years of Service shall all
be determined as of the date of revocation and such person’s Offset Benefits
also shall be determined as of such date.
The Chief Executive Officer, Chief Operating Officer or President of the Company
may reinstate the SERP Designation of any Employee whose SERP Designation was
revoked. If such Employee was an Actual Participant at the time of revocation,
or if such Employee was a Potential Participant at the time of revocation and
later became an Actual Participant, his or her Retirement Benefit shall be
determined as if such Employee’s SERP Designation had never been revoked.
3.04 Cessation of Participation. An Actual Participant shall cease to be an
Actual Participant on the date that all distributions due such Actual
Participant or his or her Beneficiary have been made.
Article 4. Retirement Benefit
4.01 Amount of Benefit.
     (a) Each Actual Participant shall be entitled under this Plan following his
or her retirement or other Termination of Employment to a benefit (the
“Retirement Benefit”) equal to the Actual Participant’s Gross Benefit reduced by
his or her Offset Benefits.
     (b) Except as provided in Section 3.03, the Gross Benefit under the Plan,
expressed as a single life annuity commencing on the Actual Participant’s
Termination Date, shall be the Applicable Percentage of the product of (i) the
Actual Participant’s Years of Service (not to exceed 30) and (ii) 2% of the
Actual Participant’s Final Average Compensation.
     (c) The Actual Participant’s Offset Benefits shall consist of the following
benefits to which the Actual Participant is or will become entitled, or which
the Actual Participant received prior to the date of determination:

6



--------------------------------------------------------------------------------



 



          (1) All benefits paid or accrued under all qualified or nonqualified
defined benefit or defined contribution retirement plans sponsored by an
Affiliated Company (including, without limitation, any amounts paid to the
Actual Participant under this Plan prior to the date of determination);
provided, however, that non-qualified defined benefit and defined contribution
benefits with respect to Non-Grandfathered Benefit accruals shall be estimated
at the time that the person becomes an Actual Participant in the Plan (or, if
later, January 1, 2009) to be the amount of benefit that will be payable at the
Actual Participant’s Normal Retirement Date and such estimate will subsequently
be adjusted to reflect any increases or decreases in such benefit only if such
adjustment will not cause a violation of Code Section 409A to occur.
Notwithstanding the foregoing, only the portion of any such benefit attributable
to Affiliated Company contributions shall be taken into account. For purposes of
the preceding sentence, Affiliated Company contributions shall not include an
Actual Participant’s elective deferrals under any such plan, or earnings
credited to any such elective deferrals to the extent such earnings are based on
a reasonable interest rate or on one or more predetermined investments.
          (2) The employer portion of any social security or other retirement
benefits provided by any Federal, state, local, or foreign government, provided,
however, that the offset of any such foreign benefit shall not violate the
provisions of Section 409A of the Code. Such employer portion shall be equal, in
the case of a social security benefit, to the employer portion of the Actual
Participant’s projected social security benefit (at the Actual Participant’s
social security full benefit retirement age) multiplied by a fraction the
numerator of which is the Actual Participant’s Years of Service, excluding any
such Actual Participant’s Additional Years of Service, and the denominator of
which is 35. For purposes of determining an Actual Participant’s projected
social security benefit, it shall be assumed that the social security wage base
remains constant in years following the Actual Participant’s Termination of
Employment and that in each of the 35 years prior to the Actual Participant’s
social security full benefit retirement age he or she has earned income of at
least the social security wage base applicable to such year.
     (d) In the event an Offset Benefit (other than a US social security benefit
or social insurance or similar non-US benefit) is not payable in the form of a
single life annuity commencing on the Actual Participant’s Termination Date, the
offset calculation in Section 4.01(c) shall be performed using such actuarial
and other adjustments as the Administrator shall determine.
     (e) The Grandfathered Benefit of a Grandfathered Participant who has
elected pursuant to Section 4.04 to have payment of his or her Grandfathered
Benefit commence after his or her Termination Date shall be calculated as
follows: (i) the Grandfathered Benefit shall be calculated in accordance with
the foregoing provisions of this Section 4.01 as if payment of the Grandfathered
Benefit would commence as of the Grandfathered Participant’s Termination Date
and then (ii) such Grandfathered Benefit shall be multiplied by a fraction, the
numerator of which is the Applicable Percentage that would have applied if the
Grandfathered Participant’s Termination of Employment had occurred on the date
as of which payment of the Grandfathered Benefit is to commence, and the
denominator of

7



--------------------------------------------------------------------------------



 



which is the Applicable Percentage in effect as of the date the Grandfathered
Participant’s Termination of Employment actually occurred.
     (f) Notwithstanding any provision of the Plan to the contrary, if an Actual
Participant who is a former Employee is rehired by an Affiliated Company and at
the time of rehire the Actual Participant is receiving benefit payments under
the Plan, payment of such benefits shall continue to be paid in accordance with
the form of payment in effect with respect to such benefit. If such Actual
Participant who has been rehired has received a SERP Designation as an Actual
Participant as of, or subsequent to, his or her date of rehire, upon such Actual
Participant’s subsequent Termination of Employment such Actual Participant’s
benefits with respect to the period after the date of his or her rehire shall be
calculated under the Plan based on the Actual Participant’s Years of Service and
Compensation after the date of his or her rehire (provided that the sum of the
Actual Participant’s Years of Service prior to his or her rehire date plus his
or her Years of Service after his or rehire date shall not exceed thirty
(30) years). If such Actual Participant has not received a SERP Designation as
an Actual Participant following his or her date of rehire (and thus has accrued
no additional benefits under the Plan following his or her date of rehire), such
Actual Participant shall not be entitled to receive any additional benefits in
respect of his or her Years of Service subsequent to his date of rehire.
     (g)(1) The benefit of an Actual Participant whose SERP Designation has been
revoked shall be determined as if such person had incurred a Termination of
Employment on the date his or her SERP Designation was revoked, so that his of
her Applicable Percentage, Final Average Compensation, Gross Benefit and Offset
Benefit shall all be determined as of such date.
     (2) Distribution of the benefit of a Participant whose SERP Designation has
been revoked shall be made at the time that the Participant has incurred an
actual Termination of Employment and shall be made in accordance with the
applicable provisions of Section 4.02, 4.03, 4.04 or 4.05 and the amount to be
distributed will be calculated as follows: The benefit calculated in (1) above
shall be multiplied by a fraction, the numerator of which is the Applicable
Percentage based on the Participant’s age at the time of the Participant’s
Termination of Employment and the denominator of which is the Applicable
Percentage in effect as of the date that the Participant’s designation as an
Actual Participant was revoked.
     (h) Notwithstanding any provision of the Plan to the contrary, the benefits
described herein shall in no event be less than the benefit described in
Appendix B with respect to certain participants who as of the date hereof are
participants in The Heil Co. Supplemental Executive Retirement Plan, the
provisions of which are superseded and replaced by the provisions set forth
herein.
4.02 Automatic Cash-Outs.

8



--------------------------------------------------------------------------------



 



     (a) Notwithstanding the provisions of Sections 4.03 and 4.04, in the case
of any Actual Participant who has a Termination of Employment and:
          (1) if the lump-sum value of his or her Non-Grandfathered Benefit
under the Plan is $500,000 or less, the lump-sum value of such benefit shall be
paid out as soon as practicable after his or her Termination of Employment, but
in no event later than 90 days after his or her Termination of Employment; and
          (2) if the lump-sum value of his or her Grandfathered Benefit is
$50,000 or less, subject to Section 4.02(c), the lump-sum value of such benefit
shall be paid out within 30 days after his or her Termination of Employment;
     (b) In the case of an Actual Participant who has a Termination of
Employment and the lump-sum value of his or her Non-Grandfathered Benefit
exceeds $500,000, 75% of the lump-sum value of such benefit shall be paid out as
soon as practicable after his or her Termination Date, but in no event later
than 90 days after his or her Termination Date, and 20% of the remaining
lump-sum value shall be paid on or about each of the next subsequent five
anniversary dates of the date as of which the initial lump-sum payment was made
or, if the initial payment was subject to Section 4.02(c), the anniversary of
the date on which the initial payment would have been made if Section 4.02(c)
were not applicable, but in no event later than 90 days after the applicable
anniversary date.
     (c) Notwithstanding the foregoing, the Non-Grandfathered Benefit of an
Actual Participant who on the date of his or her Termination of Employment is a
Specified Employee shall be (i) calculated as of the Actual Participant’s
Termination Date, (ii) increased with interest at the “First Segment Rate”
(within the meaning of Section 430(h)(2)(C)(i) of the Code) as such rate is in
effect on the date as of which the benefit is to be paid (or commence to be
paid) and (iii) paid (or commence to be paid) as of the first day of the month
coincident with or next following six months after his or her Termination Date,
but in no event later than 90 days after such date.
4.03 Automatic Payments in Other Circumstances. In the case of any Grandfathered
Participant to whom Section 4.02 does not apply and for whom no valid election
under Section 4.04 is in effect, such Grandfathered Participant’s Grandfathered
Benefit shall be paid in the manner set forth in this Section 4.03.
     (a) If the Grandfathered Participant participates in one or more qualified
defined benefit plans sponsored by an Affiliated Company, his or her
Grandfathered Benefit shall commence at the same time and be paid in the same
form as his or her benefit under that qualified plan. If the Grandfathered
Participant is covered under more than one such plan, the plan in which he or
she has the greatest benefit will be controlling.
     (b) If the Grandfathered Participant does not participate in any qualified
defined benefit plan sponsored by an Affiliated Company, his or her
Grandfathered Benefit shall be paid as an actuarially reduced 50% joint and
survivor annuity (if the Grandfathered Participant is married) with the
Grandfathered Participant’s spouse as the joint annuitant

9



--------------------------------------------------------------------------------



 



thereof, or a single life annuity (if the Grandfathered Participant is
unmarried), commencing in either case at his or her Normal Retirement Date (or,
if later, the first day of the month coinciding with or next following the date
of his or her actual retirement).
4.04 Election of Optional Forms of Grandfathered Benefit.
     (a) A Grandfathered Participant may file an election with the
Administrator, on such form as the Administrator shall prescribe, specifying
(i) with respect to any Grandfathered Benefit, the form in which such benefit is
to be paid, and (ii) the time at which such benefit is to commence in the event
of the Grandfathered Participant’s Termination of Employment before his or her
Normal Retirement Age. Such election may, subject to Section 4.04(c), be changed
at any time.
     (b) If a valid election is in effect pursuant to this Section 4.04(a),
except as otherwise provided in Section 4.02, a Grandfathered Participant’s
Grandfathered Benefit shall be paid in the form specified in such election. Such
Grandfathered Benefit shall commence (i) on the Grandfathered Participant’s
Normal Retirement Date (or, if later, the first day of the month coinciding with
or next following the date of the Grandfathered Participant’s actual retirement)
if the Grandfathered Participant retires at or after his or her Normal
Retirement Age, and (ii) in other cases, on the date specified in his or her
election.
     (c) An election or change in election pursuant to Section 4.04(a) shall be
valid only if filed with the Administrator either (i) by December 31, 1997 or
within 90 days after a Grandfathered Participant became an Actual Participant,
whichever is later, or (ii) at least 12 months before he or she retires or
otherwise terminates employment. Notwithstanding the preceding sentence, if a
Grandfathered Participant whose most recent valid election with respect to his
or her Grandfathered Benefit is for an annuity form of benefit demonstrates to
the satisfaction of the Administrator that a relevant change in family
circumstances has occurred since the filing of such election, such Grandfathered
Participant may change his or her election to a different form of annuity
commencing on the same date as that specified on such prior election, or may
designate a new Beneficiary, without regard to such 12-month requirement.
     (d) If, pursuant to Section 4.04(c), a change in a Grandfathered
Participant’s election is not valid, the valid election previously in effect
shall determine the form and timing of his or her Grandfathered Benefit.
     (e) The forms of benefit that a Grandfathered Participant may elect under
the Plan with respect to his or her Grandfathered Benefit are (i) a single life
annuity, (ii) a single life annuity with 60-month period certain, (iii) a single
life annuity with 120-month period certain, or (iv) a 100% or 50%, or, effective
with respect to distributions commencing on and after January 1, 2008, a 75%
joint and survivor annuity. A lump-sum payment generally is not available as an
elective form of benefit. A Grandfathered Participant may indicate on an
election that he or she wishes to receive his or her Grandfathered Benefit in a
lump-sum, or in a combination of lump-sum and installment payments, but in that
event must also indicate the form in which he or she wishes the

10



--------------------------------------------------------------------------------



 



benefit to be paid if the lump-sum payment or combination lump-sum and
installment payments request is denied. Requests for lump-sum payments or
combination lump-sum and installment payments will be considered by the
Administrator on a case-by-case basis, and the granting of any such request
shall be within the Administrator’s sole discretion.
     (f) A Grandfathered Participant who elects a joint and survivor form of
benefit with respect to his or her Grandfathered Benefit shall designate his or
her Beneficiary, who must be a natural person, in conjunction with such
election. In the event of such Beneficiary’s death before payment of the
Grandfathered Benefit commences, the Grandfathered Benefit shall be paid in the
form of a single life annuity unless he or she has filed a valid change in
election pursuant to Section 4.04(c).
4.05 Calculation of Optional Forms of Benefit. If all or a portion of a
Retirement Benefit is payable under Sections 4.02, 4.03 or 4.04 in a form of
benefit other than a single life annuity, such benefit shall be converted to the
applicable optional payment form using the annuity conversion or other
applicable factors provided in Program I of the Dover Corporation Pension Plan
as in effect on such Actual Participant’s Termination Date. Notwithstanding the
foregoing sentence, (a) the interest rate that is used to calculate the lump sum
value of a Non-Grandfathered Benefit of an Actual Participant who at the time of
his or her Termination of Employment had not attained age 55 and completed 10
Years of Service shall not be less than the discount rate used for purposes of
financial reporting for the Dover Corporation Pension Plan, as such rate is in
effect on such Actual Participant’s Termination Date; and (b) the lump sum
payable with respect to a Grandfathered Benefit shall not be greater than the
present value of the benefit the Grandfathered Participant is entitled to
receive in accordance with the terms of the Plan (including applicable limits
under the Code) as in effect on October 3, 2004, based on the actual form and
time of payment, without taking into consideration any services rendered by the
Actual Participant after December 31, 2004, or any other events that occur after
such date and affect the amount of, or the entitlement to, the benefit (other
than the Participant’s election with respect to the time or form of an available
benefit), except to the extent that a change of any such terms may be taken into
consideration without causing a violation of Section 409A of the Code to occur.
4.06 Disability. An Employee with a SERP Designation who incurs a Disability as
an Employee shall continue to accrue Years of Service during his or her period
of Disability. If such Employee is or becomes an Actual Participant, upon such
Actual Participant’s subsequent Termination of Employment or death, he or she
(or his or her Beneficiary) shall be entitled to receive a distribution of his
or her Retirement Benefit or Death Benefit pursuant to the other provisions of
the Plan. For purposes of calculating such Retirement Benefit or Death Benefit,
the Actual Participant’s Final Average Compensation shall be determined as of
the commencement of his or her Disability.
Article 5. Death Benefit

11



--------------------------------------------------------------------------------



 



5.01 In the event of an Actual Participant’s death prior to the commencement of
payment of any portion of his or her Retirement Benefit, the Actual
Participant’s Beneficiary shall be paid within 30 days after the Administrator
receives notification of the Actual Participant’s death, a lump-sum Death
Benefit equal to the Retirement Benefit the Actual Participant would have
received had he or she had a Termination of Employment immediately before his or
her death (or on the Actual Participant’s actual date of Termination of
Employment, if earlier) and elected to receive his or her benefit in a lump-sum.
In calculating such Retirement Benefit, the amount of any Offset Benefits shall
be determined without regard to the fact of the Actual Participant’s death.
In the event of a Grandfathered Participant’s death after his or her benefit has
commenced in the form of an annuity described in Section 4.03(a) of (b) or
Section 4.04(e), benefits, if any, shall be paid in accordance with the form of
annuity in which the benefits are being paid.
In the event of a Grandfathered Participant’s or Non-Grandfathered Participant’s
death during such time as installment payments are being made to such
Grandfathered Participant or Non-Grandfathered Participant, any remaining such
payments shall be made to the Grandfathered Participant’s or Non-Grandfathered
Participant’s Beneficiary at the same time or times as such payments would have
been made had the Grandfathered Participant or Non-Grandfathered Participant
survived to the applicable payment date or dates.
Article 6. Administration
6.01. This Plan shall be administered by the Administrator. The Administrator
shall have discretionary authority to interpret the Plan and to adopt rules and
regulations consistent with the Plan. The Administrator’s good-faith
determination with respect to any issue relating to the interpretation of the
Plan shall be conclusive and final.
Article 7. General Provisions
7.01 No Contract of Employment. The establishment of the Plan shall not be
construed as conferring any legal rights upon any Actual Participant or
Potential Participant for a continuation of employment, nor shall it interfere
with the rights of any Affiliated Company to discharge an Actual Participant or
Potential Participant and to treat him or her without regard to the effect which
such treatment might have upon him or her as an Actual Participant or Potential
Participant in the Plan.
7.02 Withholding. As a condition to an Actual Participant’s entitlement to
benefits hereunder, the Company shall have the right to deduct (or cause to be
deducted) from any amounts otherwise payable to the Actual Participant, whether
pursuant to the Plan or otherwise, or otherwise to collect from the Actual
Participant, any required withholding taxes with respect to benefits under the
Plan.

12



--------------------------------------------------------------------------------



 



7.03 Anti-Alienation Provisions. Subject to any applicable law, no benefit under
the Plan shall be subject in any manner to, nor shall the Company be obligated
to recognize, any purported anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. No such benefit shall in any manner be liable for or subject to
garnishment, attachment, execution, or a levy, or liable for or subject to the
debts, contracts, liabilities, engagements, or torts of the Actual Participant.
7.04 Unfunded Benefits. The Plan is an unfunded plan maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees. The Plan shall not be construed as
conferring on an Actual Participant any right, title, interest, or claim in or
to any specific asset, reserve, account, or property of any kind possessed by
the Company. To the extent that an Actual Participant or any other person
acquires a right to receive payments from the Company, such rights shall be no
greater than the rights of an unsecured general creditor.
7.05 Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to the Administrator. If a claim is wholly or partially denied, the
Administrator shall so notify the claimant (or his or her authorized
representative), either in writing or electronically, within 90 days after
receipt of the claim, unless the Administrator determines that special
circumstances warrant an extension of time for processing the claim. If the
Administrator determines that an extension of time for processing is required,
the Administrator shall furnish written notice of the extension to the claimant
(or his or her authorized representative) prior to termination of the initial
90-day period, but in no event shall the extension exceed a period of 90 days
from the end of such initial period. The notice of extension shall indicate the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render the final decision.
     The notice of denial shall state (i) the specific reason(s) for the adverse
determination, (ii) specific references to the pertinent Plan provisions upon
which the determination is based, (iii) a description of any additional material
or information necessary to perfect the claim together with an explanation of
why such material or information is necessary, and (iv) an explanation of the
Plan’s claims review procedure, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review.
     Within 60 days after the claimant’s receipt of notice of the adverse
determination, the claimant (or his or her authorized representative) may
(i) file a request with the Administrator that it conduct a full and fair review
of the denial of the claim, (ii) review pertinent documents, and (iii) submit
questions and comments to the Administrator in writing. The claimant (or his or
her authorized representative) shall be provided, upon request and without
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits.
     The decision by the Administrator with respect to the review must be given
within 60 days after receipt of the request, unless special circumstances
require an extension, in

13



--------------------------------------------------------------------------------



 



which case the 60-day period shall be extended to 120 days upon notice to the
claimant to that effect. In no event shall the decision be delayed beyond
120 days after receipt of the request for review. The decision shall be written
in a manner calculated to be understood by the claimant and in the case of an
adverse benefit determination shall include (i) specific reasons for the adverse
determination, (ii) a specific reference to the Plan provisions upon which the
decision is based, (iii) a statement that the claimant may receive, upon request
and without charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits, and (iv) a
statement describing any voluntary appeal procedures offered by the Plan and the
claimant’s right to bring an action under section 502(a) of ERISA.
     A claimant is required to exhaust the Plan’s claims and appeal procedure
before bringing an action in federal or state court.
7.06 Incapacity. If the Administrator determines that any person to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness or accident, any payment due may be paid to the individual’s
spouse, child, parent, sibling, or to any person deemed by the Administrator to
have incurred expense for such person otherwise entitled to payment unless a
prior claim therefor shall have been made by a duly appointed guardian,
committee, or other legal representative.
7.07 Successor Entities. This Plan shall be binding upon the successors and
assigns of the Company. The Company shall require any successor (whether direct
or indirect, and whether by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business or assets of the Company, by written
agreement to expressly assume and agree to perform the Company’s obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform them if no such succession had taken place. The
provisions of this Section 7.07 shall continue to apply to each subsequent
employer of the Actual Participant hereunder in the event of any subsequent
merger, consolidation, or transfer of assets of such subsequent employer.
7.08 Prior Plan. Effective as of the date of adoption of this Plan as of
January 1, 1997, the Prior Plan has been terminated, and no one is entitled to
further benefits thereunder. In no event shall the vested benefit under this
Plan of any participant under the Prior Plan be less than his or her vested
benefit under the Prior Plan immediately prior to such termination.
7.09 Governing Law. The laws of the State of New York shall govern the
construction of this Plan and the rights and the liabilities hereunder of the
parties hereto.
7.10 Plan Year. The plan year shall be the calendar year.
7.11 Headings. All headings are inserted solely for reference and shall not
constitute a part of this Plan, nor affect its meaning, construction, or effect.

14



--------------------------------------------------------------------------------



 



7.12 Limitation on Distributions to Covered Employees. Notwithstanding any other
provision of this Article 7, in the event that an Actual Participant is a
“covered employee” as defined in Section 162(m)(3) of the Code and any
applicable regulations or other pronouncements issued by the Internal Revenue
Service with respect thereto, or would be a covered employee if any benefits
under the Plan were distributed in accordance with the provisions of the Plan
described above, the Committee may determine that the maximum amount which may
be distributed with respect to an Actual Participant’s benefits from the Plan in
any Plan Year, shall not exceed one million dollars ($1,000,000) less the amount
of compensation paid to such Actual Participant in such Plan Year which is not
“performance-based” (as defined in Section 162(m)(4)(C) of the Code), which
amount shall be reasonably determined by the Company at the time of the proposed
distribution; provided, however, that the Company also delays the payment of all
other amounts that are not deductible in accordance with Section 162(m) of the
Code which are scheduled to be paid to such Actual Participant for that year and
to any other similarly situated “covered employees” for that year. Any amount
which is not distributed to the Participant in a Plan Year as a result of the
limitation set forth in this Section 7.12 shall be distributed to the
Participant in the first Plan Year in which distribution of such amount is in
compliance with the foregoing limitation set forth in this Section 7.12 and with
the provisions of Section 4.02(c).
7.13 Delayed Payments. Although it is intended that payments scheduled to be
made under the Plan shall be made as provided herein, in no event shall any such
payment be made later than the end of the calendar year in which the scheduled
payment was to have been made, or, if later, prior to the 15th day of the third
month following the date as of which the scheduled payment was to have been
made; provided, however, that the Actual Participant or Beneficiary shall not
have any direct or indirect discretion to designate the taxable year in which
such payment pursuant to this Section 7.13 is to be made. For purposes hereof,
the scheduled payment date of a payment that is scheduled to be made during a
90-day period shall be the first day of the 90-day period.
7.14 Discretion to Delay or Accelerate Payments in Certain Circumstances.
Notwithstanding any provision hereof to the contrary, the Committee shall have
the discretion to modify the time or schedule of payments to be made hereunder,
but only in the circumstances described in Section 1.409A-3(j)(4) of the
Treasury Regulations, or, subject to applicable provisions of Code Section 409A,
as may be necessary to comply with applicable law.
Article 8. Change of Control
8.01 Definition of Change of Control.
     For purposes hereof, a “Change of Control” shall mean the occurrence of
either (a), (b), or (c), below, or any combination of said occurrences, as
described within the meaning of Treasury Regulation Section 1.409A-3(i)(5):

15



--------------------------------------------------------------------------------



 



     (a) Change in the Ownership of the Company. A change in the ownership of
the Company occurs on the date that any one person, or more than one person
“acting as a group,” acquires ownership of the stock of the Company, that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any person or more than one person acting as a group
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 8.01(a).
This Section 8.01(a) applies only when there is a transfer of stock of the
Company (or issuance of stock of the Company) and the stock of the Company
remains outstanding after the transaction.
     (b) Effective Change of Control. If the Company has not undergone a change
in ownership under (a), above, a change in the effective control of the Company
will occur on the date that either:
               (i) Any one person, or more than one person “acting as a group,”
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty-five percent (35%) or more of the total voting
power of the stock of the Company; or
          (ii) A majority of the members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election.
     (c) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any person, or more than one person “acting as a group,”
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. There will be no Change of Control
under this Section 8.01(c) when there is a transfer to an entity that is
controlled by the shareholders of the Company immediately after the transfer. A
transfer of assets by the Company is not treated as a change in ownership of
such assets if the assets are transferred to:
          (1) A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

16



--------------------------------------------------------------------------------



 



     (2) An entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company;
          (3) A person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or
          (4) An entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 8.01(c)(3), above.
     (d) Persons Acting as a Group. For purposes of this Section 8.01, persons
will not be considered to be acting as a group solely because they purchase or
own stock or purchase assets of the Company at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar business
transaction with the Company. If a person, including an entity shareholder, owns
stock in both the Company and another corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar
transaction, with the Company, such shareholder is considered to be acting as a
group with other shareholders in the Company only with respect to the ownership
in the Company before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
     Notwithstanding the above, the definition of Change of Control for purposes
hereof shall comply with the definition of such term in regulations issued by,
or other pronouncements of, the Internal Revenue Service with respect to
Section 409A of the Code.
8.02 Payments Upon Change of Control.
     (a) In the event of a Change of Control, the value of each Actual
Participant’s Retirement Benefit accrued through the date of the Change of
Control (and based on the Actual Participant’s Years of Service through the date
of the Change of Control) shall be paid to the Actual Participant (or if the
Actual Participant has died to the Beneficiary of the Actual Participant) in a
single lump-sum payment within sixty (60) days after the Change of Control or,
if later, as soon as reasonably practicable following the Change of Control;
provided, however, that the payment of the lump sum value of a Non-Grandfathered
Benefit of a Specified Employee shall be paid on the first day of the month
coincident with or following six months after the date of the Change of Control,
if such payment delay is required in order to avoid a violation of Section 409A
of the Code. For purposes hereof, the amount of the lump-sum payment shall be
determined using (i) the actuarial assumptions set forth in the Administration
Manual for the Plan as in effect immediately prior to the Change of Control, or
(ii) such actuarial assumptions as shall be specified by the Continuing
Directors (as defined in Article Fourteenth of the Company’s Certificate of
Incorporation) of the Company, provided that in no event shall the amount of the
lump-sum payment be less than the amount as determined pursuant to (i) above.

17



--------------------------------------------------------------------------------



 



     (b) All determinations as to eligibility for and amount of benefits payable
pursuant to (a) above shall be made by the Continuing Directors (as defined in
Article Fourteenth of the Company’s Certificate of Incorporation) of the
Company, and the decision of such persons shall be final and binding on the
Company and all claimants.
Article 9. Amendment or Termination
9.01 The Company’s Board of Directors or the Administrator may amend or
terminate this Plan at any time; provided, however, that no amendment or
termination of the Plan shall adversely affect the right of any Actual
Participant to receive his or her accrued benefit under the Plan, as determined
as of the date of such amendment or termination.


18



--------------------------------------------------------------------------------



 



APPENDIX A
Applicable Percentage

         

Actual Participant’s Age at
his/her Termination Date:
  If the Actual Participant retires with less than 10
Years of Service or the Actual Participant’s
Termination Date occurred before January 1, 2003:   If the Actual Participant
retires with 10 or More
Years of Service and the Actual Participant’s
Termination Date occurred after December 31, 2002:
Age 55 through actual Termination Date
  100%, reduced by 5/12 of 1% for each month that retirement age precedes age
65    100%, reduced by 5/12 of 1 % for each month that retirement age precedes
age 62  
Age 55 through age 45 
  50%, reduced by 1/4 of 1% for each month that retirement precedes age 55   
65%, reduced by 1/4 of 1% for each month that retirement precedes age 55  
Prior to Age 45
  20%, reduced by 1/12 of 1% for each month that retirement precedes age 45   
35%, reduced by 1/12 of 1% for each month that retirement precedes age 45  
Prior to Age 35
  10%    25% 

 



--------------------------------------------------------------------------------



 



Appendices A1 and A2 set forth below provide examples of Applicable Percentages
at Integral Ages.

                          APPENDIX A1   APPENDIX A2 Less than 10 Years of
Service   More than 10 Years of Service Age   Applicable   Age   Applicable at
termination   Percentage   at termination   Percentage
65
    100 %     65       100 %
64
    95 %     64       100 %
63
    90 %     63       100 %
62
    85 %     62       100 %
61
    80 %     61       95 %
60
    75 %     60       90 %
59
    70 %     59       85 %
58
    65 %     58       80 %
57
    60 %     57       75 %
56
    55 %     56       70 %
55
    50 %     55       65 %
54
    47 %     54       62 %
53
    44 %     53       59 %
52
    41 %     52       56 %
51
    38 %     51       53 %
50
    35 %     50       50 %
49
    32 %     49       47 %
48
    29 %     48       44 %
47
    26 %     47       41 %
46
    23 %     46       38 %
45
    20 %     45       35 %
44
    19 %     44       34 %
43
    18 %     43       33 %
42
    17 %     42       32 %
41
    16 %     41       31 %
40
    15 %     40       30 %
39
    14 %     39       29 %
38
    13 %     38       28 %
37
    12 %     37       27 %
36
    11 %     36       26 %
35
    10 %     35       25 %

2



--------------------------------------------------------------------------------



 



APPENDIX B
     The following is the minimum benefit described in Section 4.01(h) with
respect to James Sanko and John Snodgrass, both of whom were participants in The
Heil Co. Supplemental Executive Retirement Plan (the “Heil SERP”), the minimum
benefit amount of which shall be determined as the excess of (A) over (B), if
any:
(A) The benefit that would have been payable to such individual or, if such
individual has died, his Beneficiary, under the provisions of Salaried Program
VI of the Dover Corporation Pension Plan, computed without regard to the
limitation on benefits imposed by Section 415 of the Code and the limitation on
considered compensation imposed by Section 401(a)(17) of the Code.
(B) The sum of (i) and (ii) where (i) is the benefit payable to such individual
or, if such individual has died, his Beneficiary, under the provisions of
Salaried Program VI of the Dover Corporation Pension Plan, and (ii) is the
actuarial equivalent benefit of the Dover Corporation Retirement Savings Plan
account balance of the individual attributable to employer contributions.
Any such benefit shall be payable as a lump sum subject to the provisions of
Section 4.02.

 